DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (figures 3-4 corresponding to 1-9, 13 and 14) in the reply filed on 03/04/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Publication No. 2014/0078190 (hereinafter Wu) in view of Li et al. U.S. Patent Publication No. 10,520,978 (hereinafter Li).
Consider claim 1, Wu teaches a display device, comprising: a display panel including a plurality of display areas divided by at least one or more lines (Figure 4, lines corresponding to SD1 and SD2); and a plurality of data integrated circuits, each of the data integrated circuits configured to output a data voltage to a respective display area of the plurality of display areas (Figure 4, Source drivers SD1-SD2), the plurality of data integrated circuits including a first data integrated circuit and a second data integrated circuit (Figure 4, CB1 and SD1, CB2 and SD2), wherein each of the plurality of data integrated circuits includes at least one or more gamma voltage generators configured to output a plurality of gamma voltages (Figure 4 and [0029], PGMA), and wherein at least one gamma voltage generator in the first data integrated circuit is connected to at least one gamma voltage generator in the second data integrated circuit by an external gamma line (Figure 4, PGMA connected to CB1 and CB2).
Wu does not appear to specifically disclose a foldable display. 
However, in a related field of endeavor, Li teaches data drive units 31-32 in figure 4 and further teaches a foldable display 100 and folding line Z in figure 2. 
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a foldable display as taught by Li since a display device having foldable performance is portable, 

Consider claim 2, Wu and Li teach all the limitations of claim 1. In addition, Wu teaches the display panel includes a first display area and a second display area, wherein the first data integrated circuit is configured to drive the first display area (Figure 4, SD2 and corresponding display area); and wherein the second data integrated circuit is configured to drive the second display area (Figure 2, SD1 and corresponding display area).

Consider claim 4, Wu and Li teach all the limitations of claim 1. In addition, Wu teaches the first data integrated circuit includes a first main gamma voltage generator and a first sub-gamma voltage generator that generate the plurality of gamma voltages for the first display area (Figure 4, SD2a-c), and wherein the second data integrated circuit includes a second main gamma voltage generator and a second sub-gamma voltage generator that generate the plurality of gamma voltages for the second display area (Figure 4, SD1a-c).

Consider claim 5, Wu and Li teach all the limitations of claim 4. In addition, Wu teaches the first main gamma voltage generator in the first data integrated circuit (Figure 4, SD2c, PGMA) and the second sub-gamma voltage generator in the second data integrated circuit (Figure 4, SD1a) are connected to each other by the external gamma line (Figure 4, 142).

Consider claim 6, Wu and Li teach all the limitations of claim 4. In addition, Wu teaches the first main gamma voltage generator and the first sub-gamma voltage generator are connected to each other by a first internal gamma line (Figure 4, Sgma in CB2), and the second main gamma voltage generator and the second sub-gamma voltage generator are connected to each other by a second internal gamma line (Figure 4, Sgma in CB1).

Consider claim 7, Wu and Li teach all the limitations of claim 4. In addition, Wu teaches the first main gamma voltage generator is disposed on a first side of the first data integrated circuit (Figure 4, SD2c), and the second sub-gamma voltage generator is disposed on a second side of the second data integrated circuit (Figure 4, SD1a), the first side of the first data integrated circuit and the second side of the second data integrated circuit being adjacent to each other (SD2a and SD1a), and wherein the second sub-gamma voltage generator is configured to be adjacent to the first main gamma voltage generator (SD2a and SD1a).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Li as applied to claim 2 above, and further in view of Piao et al. U.S. Patent Publication No. 2021/0183293 (hereinafter Piao).
Consider claim 3, Wu and Li teach all the limitations of claim 1. In addition, Wu teaches a first data integrated circuit (Figure 2, CB2) and a second data integrated circuit (Figure 2, CB1). 
Wu does not appear to disclose a first digital analog converter (DAC) configured to output the plurality of gamma voltages as the data voltage for the first display area; and a first output unit configured to output the data voltage for the first display area to a data line disposed in the first display area and a second DAC configured to output the plurality of gamma voltages as the data voltage for the second display area; and a second output unit configured to output the data voltage for the second display area to a data line disposed in the second display area.
However, in a related field of endeavor, Piao teaches a display to supply gamma voltages to respective DACs (abstract) and further teaches a first digital analog converter (DAC) configured to output the plurality of gamma voltages as the data voltage for the first display area (Figure 2, DAC for a first channel); and a first output unit configured to output the data voltage for the first display area to a data line disposed in the first display area (Figure 2, BF for a first channel) and a second DAC configured to output the plurality of gamma voltages as the data voltage for the second display area (Figure 2, DAC for a second channel); and a second output unit configured to output the data voltage for the second display area to a data line disposed in the second display area (Figure 2, BF for a second channel).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide DAC and output unit as taught by Piao with the benefit that the digital-to-analog converter DAC of each channel CH may generate a data voltage Vdata from the gamma voltage Vg. The digital-to-analog converter DAC may select one of the plurality of voltages included in the gamma voltage (Vg) in response to image data RGB. The digital-to-analog converter DAC may output the selected voltage as a data voltage Vdata. The digital-to-analog converter DAC may include a plurality of switching elements for selecting one of the plurality of voltages as suggested by Piao in [0046].

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Li as applied to claim 4 above, and further in view of Piao and Matsuoka et al. U.S. Patent Publication No. 2015/0009240 (hereinafter Matsuoka).
Consider claim 8, Wu and Li teach all the limitations of claim 4. 
Wu does not appear to specifically disclose the first main gamma voltage generator includes: a gamma reference voltage divider configured to output a gamma reference voltage; a plurality of first gamma output buffers connected to the gamma reference voltage divider; and a plurality of first resistor strings connected to the plurality of first gamma output buffers, and the second sub-gamma voltage generator includes: a plurality of second gamma output buffers connected to the gamma reference voltage divider by the external gamma line including a plurality of external gamma lines; and a plurality of second resistor strings connected to the plurality of second gamma output buffers.
However, Piao teaches the first main gamma voltage generator includes: a gamma reference voltage divider configured to output a gamma reference voltage (Figure 2 and [0045], 21); a first gamma output buffer connected to the gamma reference voltage divider (Figure 2, BF); and the second sub-gamma voltage generator includes: an output buffer connected to the gamma reference voltage divider by the external gamma line including a plurality of external gamma lines (Figure 2, BF in another channel and gamma divider 21).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of channels connected to a gamma divider as taught by Piao with the benefit that the digital-to-analog converter DAC of each channel CH may generate a data voltage Vdata from the gamma voltage Vg. The digital-to-analog converter DAC may select one of the plurality of voltages included in the gamma voltage (Vg) in response to image data RGB. The digital-to-analog converter DAC may output the selected voltage as a data voltage Vdata. The digital-to-analog converter DAC may include a plurality of switching elements for selecting one of the plurality of voltages as suggested by Piao in [0046].
Piao does not appear to specifically disclose a plurality of first gamma output buffers connected to the gamma reference voltage divider; and a plurality of first resistor strings connected to the plurality of first gamma output buffers; a plurality of second gamma output buffers connected to the gamma reference voltage divider by the external gamma line including a plurality of external gamma lines; and a plurality of second resistor strings connected to the plurality of second gamma output buffers.
However, in a related field of endeavor, Matsumoto teaches gamma reference voltages for a display (abstract) and further teaches a channel comprises a plurality of first gamma output buffers (Figure 3, 37n) connected to the gamma reference voltage divider (Figure 3, 31); and a plurality of first resistor strings (Figure 3 and [0025], 31a) connected to the plurality of first gamma output buffers (Figure 3, 37n), where Piao teaches a plurality of channels in figure 2. Therefore, the combination teaches a plurality of second gamma output buffers 37n in Matsumoto connected to the gamma reference voltage divider 31 by the external gamma line including a plurality of external gamma lines; and a plurality of second resistor strings 31a in Matsumoto connected to the plurality of second gamma output buffers 37n since Matsumoto teaches that channel comprises buffer and second resistor string and Piao teaches a plurality of channels, where each channel shares a voltage divider 21 (corresponding to 31 in Matsumoto). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide buffer and second resistor string for a channel as taught by Matsumoto with the benefit that the voltage buffer unit 37 comprises a plurality of buffers 371, 372 . . . 37n. Each of the buffers (371, 372 . . . 37n) receives a reference voltage (V1REF, V2REF . . . VnREF) correspondingly and transmits the reference voltages (V1REF, V2REF . . . VnREF) to the second gamma voltage divider 31a. The first gamma voltage divider 31 belongs to a front gamma circuit. The second gamma voltage divider 31a belongs to a post gamma voltage divider (used to fine tune the gamma value) as suggested by Matsumoto in [0026].

Consider claim 9, Wu, Li, Piao and Matsumoto teach all the limitations of claim 8. In addition, the combination of Piao and Matsumoto teaches each of input terminals of the plurality of first gamma output buffers is connected one-to-one to each of input terminals of the plurality of second gamma output buffers by the plurality of external gamma lines (Piao’s Figure 2, BF in the plurality of channels are connected one to one. Matsumoto teaches a plurality of buffers 37n in figure 3) .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Li as applied to claim 1 above, and further in view of Hong et al. U.S. Patent Publication No. 2016/0313846 (hereinafter Hong).
Consider claim 13, Wu and Li teaches all the limitations of claim 1.
Wu does not appear to specifically disclose touch electrodes for sensing a touch disposed in a matrix form on or inside the display panel.
However, in a related field of endeavor, Hong teaches a flexible display (abstract) and further teaches touch electrodes for sensing a touch disposed in a matrix form (Figure 1, TS) on or inside the display panel (Figure 1, 133).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide touch electrode as taught by Hong with the benefit that the touch sensing element TS may generate the touch sensing signal to have a magnitude which varies according to the magnitude of the touch as suggested by Hong in [0068].

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piao in view of Li.
Consider claim 14, Piao teaches a display device, comprising: a display panel including a plurality of display areas divided by at least one or more lines (Figure 2, lines for each channel CH); and a plurality of data integrated circuits (Figure 2, circuits for each CH), in operation, outputting a data voltage to the plurality of display areas respectively (Vdata), wherein each of the plurality of data integrated circuits includes at least one or more gamma voltage generators, in operation (Figure 2, gamma 21 and channels CH), outputting a plurality of gamma voltages, and wherein the at least one or more gamma voltage generators included in each of the plurality of data integrated circuits share a same gamma reference voltage divider (Figure 2 and [0045], share gamma divider 21), the same gamma reference voltage divider, in operation, outputting a gamma reference voltage (Figure 2, Vg).
Piao does not appear to specifically disclose a foldable display. 
However, in a related field of endeavor, Li teaches data drive units 31-32 and further teaches a foldable display 100 and folding line Z in figure 2. Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a foldable display as taught by Li since a display device having foldable performance is portable, which is an important attribute and a development trend for the display devices in the future as suggested by Li in column 1, lines 20-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Syu U.S. Patent Publication No. 2015/0177552 teaches PGamma IC shared by multiple source drivers as shown in figure 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621